NOTE: This disposition is nonprecedential.

  United States Court of Appeals
      for the Federal Circuit
              __________________________

              ROBERT L. LEONHARDT,
                 Claimant-Appellant,
                           v.
 ERIC K. SHINSEKI, SECRETARY OF VETERANS
                  AFFAIRS,
              Respondent-Appellee.
              __________________________

                      2011-7095
              __________________________

   Appeal from the United States Court of Appeals for
Veterans Claims in case no. 09-1668, Judge Robert N.
Davis.
             __________________________

              Decided: February 21, 2012
              __________________________

   VIRGINIA A. GIRARD-BRADY, ABS Legal Advocates,
P.A., of Lawrence, Kansas, for claimant-appellant.

    MICHELLE R. MILBERG, Trial Attorney, Commercial
Litigation Branch, Civil Division, United States Depart-
ment of Justice, Washington, DC, for respondent-appellee.
With her on the brief were TONY WEST, Assistant Attor-
ney General, JEANNE E. DAVIDSON, and MARTIN F.
LEONHARDT   v. DVA                                         2


HOCKEY, Assistant Director. Of counsel on the brief were
DAVID J. BARRANS, Deputy Assistant General Counsel,
and MICHAEL G. DAUGHERTY, Attorney, United States
Department of Veterans Affairs, of Washington, DC.
              __________________________

  Before PROST, MAYER, and O’MALLEY, Circuit Judges.
PER CURIAM.
    Robert L. Leonhardt appeals from a final judgment of
the United States Court of Appeals for Veterans Claims
(“Veterans Court”) denying his application for an earlier
effective date for an award of service-connected benefits
for a back disability. See Leonhardt v. Shinseki, 2010
U.S. App. Vet. Claims LEXIS 2426 (Vet. App. Dec. 22,
2010) (“Veterans Court Decision”). We affirm.
                       BACKGROUND
    Leonhardt served in the United States Army from
November 1952 until August 1954. The medical examina-
tion conducted prior to Leonhardt’s induction into the
military did not indicate that he suffered from any back
disorders. In December 1952, Leonhardt sought treat-
ment for “[b]ack aches,” and stated that he had fallen off
of a tractor prior to his induction into service. An X-ray of
his spine taken at the time showed no abnormalities. The
medical examination conducted when Leonhardt left the
Army in 1954 likewise found his spine to be normal and
noted that he had not suffered any severe illness or injury
during service.
    In 1960, Leonhardt filed a claim seeking service-
connected benefits for a back disability. In support of his
claim, Leonhardt stated that he had suffered a back
injury while serving in Korea and that he had been hospi-
talized in South Korea as a result of this injury. Leon-
3                                         LEONHARDT   v. DVA


hardt also submitted a letter from his mother, who al-
leged that he had written to her from a station hospital in
Korea to inform her that he had hurt his back.
    In November 1960, Leonhardt underwent a Veterans
Administration (“VA”) medical examination. The medical
examiner noted that Leonhardt gave “a history of strain-
ing his back while he was in the service while lifting.”
The examiner diagnosed Leonhardt with “[l]umbosacral
strain, chronic, mild at this time.”
    In a January 1961 rating decision, a VA regional of-
fice (“RO”) denied Leonhardt’s claim seeking disability
benefits for lumbosacral strain. The RO concluded that
Leonhardt’s back disability was neither incurred in, nor
aggravated by, service stating that:
    [Leonhardt’s] physical exam at induction was
    negative [for back problems]. On one occasion
    during service [Leonhardt] complained of back
    ache and at that time gave [a] history of an injury
    prior to service. There were no findings and no
    treatment was found to be necessary. Physical
    exam at time of discharge was negative. The re-
    cord contains a statement from [Leonhardt’s]
    mother to the effect that he wrote her from a sta-
    tion hospital in Korea telling her that he had hurt
    his back. At time of exam[,] he gave [a] history of
    straining his back while in service and claims that
    he is now in pain . . . . Exam of the lower back re-
    vealed contour to be normal and only mild sore-
    ness in the left paravertebral lumbar muscles
    with no spasm and no restriction of range of mo-
    tion.   An X-ray of the lumbosacral spine was
    negative.
   In March 2003, however, the RO reopened Leon-
hardt’s claim. The RO noted that during a recent VA
LEONHARDT   v. DVA                                        4


medical examination Leonhardt had been diagnosed with
“[l]umbar intervertebral degenerative disease with right
radiculopathy.” The VA medical examiner further noted
that Leonhardt had reported that he had an accident in
Korea in the spring of 1953 “when a bunker fell on him”
and that he “had to be medically evacuated to a field
hospital and spent some period of time there before being
able to return to active duty.” The examiner stated that
he was “confident” that Leonhardt’s current back disabil-
ity was “due to aggravation while on active duty.” The VA
thereafter granted Leonhardt disability benefits for his
back condition, with an effective date of May 28, 2002, the
date he filed his application to reopen his claim.
    In May 2003, Leonhardt filed a claim for an earlier ef-
fective date, arguing that the VA’s 1961 rating determina-
tion contained clear and unmistakable error (“CUE”). The
board, however, rejected this contention, explaining that
“CUE is a very specific and rare kind of ‘error’” and that a
disagreement with the RO’s evaluation of the evidence is
not sufficient to establish CUE. The board determined,
moreover, that because in 1961 “there was no medical
evidence of record establishing a nexus between [Leon-
hardt’s] in-service back injury” and his subsequent back
disorder, there was no CUE in the RO’s rating decision
denying Leonhardt’s claim for disability benefits.
     On appeal, the Veterans Court affirmed. The court
stated that while Leonhardt disagreed with the RO’s
evaluation of the evidence in the 1961 rating decision, he
failed to establish that the decision contained CUE.
Veterans Court Decision, 2010 U.S. App. Vet. Claims
LEXIS 2426, at *5-6. The court explained that the RO’s
“decision did consider all the relevant evidence, and Mr.
Leonhardt’s current dispute is with how the evidence was
weighed or evaluated, which is not CUE.” Id. at *6. The
court rejected, moreover, Leonhardt’s argument that if the
5                                          LEONHARDT   v. DVA


RO had properly applied the “combat presumption” con-
tained in 38 U.S.C. § 1154(b), that presumption would
have been sufficient to establish a nexus between Leon-
hardt’s current back disorder and his in-service back
injury. 1 Id. The court explained that section 1154(b)
addresses the question of whether a particular disease or
injury was incurred in service, not whether there is a
sufficient nexus between an in-service injury and a subse-
quently-diagnosed disability. Id. at *6-7. Because section
1154(b) was insufficient to establish the requisite nexus
between Leonhardt’s current back disorder and his in-
service back injury, the court concluded that the board
had correctly rejected Leonhardt’s claim alleging CUE in
the RO’s 1961 rating determination.
   Leonhardt then filed a timely appeal to this court. We
have jurisdiction under 38 U.S.C. § 7292.
                        DISCUSSION
    This court’s authority to review decisions of the Vet-
erans Court is circumscribed by statute. See 38 U.S.C.
§ 7292. Although we have no authority to review chal-
lenges to factual determinations or the application of a
statute or regulation to the facts of a particular case, “[w]e
have recognized . . . that where adoption of a particular
legal standard dictates the outcome of a case based on
undisputed facts, we may address that issue as a question
of law.” Halpern v. Principi, 384 F.3d 1297, 1306 (Fed.
Cir. 2004).
    In order to establish entitlement to disability benefits,
a veteran generally must meet three requirements. First,
he must show that he suffers from a current disease or
disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.

    1   Section 1154(b) was previously codified at 38
U.S.C. § 354(b).
LEONHARDT   v. DVA                                          6


Cir. 2004). Second, he must establish that he suffered an
in-service incurrence or aggravation of a disease or injury.
Id. Finally, the veteran must present evidence showing
that there is a causal link, or nexus, between his present
disability and the disease or injury incurred or aggra-
vated during military service. Id. Here, there is no
dispute that Leonhardt met the first two requirements for
service-connected disability benefits. At issue, however, is
the question of whether the record contained sufficient
evidence, at the time of the 1961 rating decision, to estab-
lish the requisite nexus between Leonhardt’s in-service
back injury and his subsequent back disorder.
    On appeal, Leonhardt argues that section 1154(b)
provides the necessary nexus between his in-service back
injury and his current back disability. That statute
provides:
   In the case of any veteran who engaged in combat
   with the enemy in active service with a military,
   naval, or air organization of the United States
   during a period of war, campaign, or expedition,
   the Secretary shall accept as sufficient proof of ser-
   vice-connection of any disease or injury alleged to
   have been incurred in or aggravated by such ser-
   vice satisfactory lay or other evidence of service in-
   currence or aggravation of such injury or disease,
   if consistent with the circumstances, conditions, or
   hardships of such service, notwithstanding the
   fact that there is no official record of such incur-
   rence or aggravation in such service, and, to that
   end, shall resolve every reasonable doubt in favor
   of the veteran.
38 U.S.C. § 1154(b) (emphases added).
    According to Leonhardt, the Veterans Court misinter-
preted section 1154(b) when it held that while the statute
7                                          LEONHARDT   v. DVA


can be used to establish that a combat veteran suffered an
injury or disease while in service, it does not address the
issue of whether there is a causal relationship between
that in-service disease or injury and a subsequently-
diagnosed disability. Leonhardt asserts that if the RO, in
its January 1961 rating decision, had properly applied
section 1154(b), it would have determined that there was
a sufficient nexus between the back injury he suffered
while serving in Korea and his current back disorder.
    We rejected this argument in Davidson v. Shinseki,
581 F.3d 1313, 1315-16 (Fed. Cir. 2009). There we ac-
knowledged that section 1154(b), by its plain terms,
allows a combat veteran to use lay evidence to establish
that he suffered an injury or disease while in active
military service. Id. at 1315. The statute, however, is
“inapplicable” for purposes of determining whether there
is a causal connection between that injury or disease and
a subsequently-diagnosed disability. Id. Simply put,
section 1154(b) is directed to the issue of “what happened
then”—whether a veteran incurred an injury or disease
while on active duty—not to the question of whether a
current disability was caused by an earlier in-service
injury or disease. 2 Id. (citations and internal quotation
marks omitted).
    When it enacted section 1154(b), Congress was con-
cerned about the “major obstacle[s]” faced by combat

    2    Davidson involved a claim for dependency and in-
demnity compensation filed by the spouse of a deceased
veteran under 38 U.S.C. § 1310. Here, by contrast, the
issue is whether a veteran is entitled to disability benefits
pursuant to 38 U.S.C. § 1110. The dispositive issue in
both cases, however, is whether section 1154(b) estab-
lishes the requisite causal nexus between a disease or
injury incurred in service and a subsequently-diagnosed
disability.
LEONHARDT   v. DVA                                        8


veterans seeking to assemble the medical records neces-
sary to establish that they suffered an injury or disease
while in service. H.R. Rep. No. 1157, at 3 (1941). Con-
gress noted that, due to the exigencies of battle, a soldier
might not immediately seek medical treatment for a
combat-related injury. Id. In many cases, moreover,
service medical records do not survive combat conditions.
Id.   Recognizing that official medical records substanti-
ating combat-related injuries will frequently be unavail-
able to a veteran seeking disability benefits, Congress
enacted section 1154(b), which allows a combat veteran to
use “satisfactory lay or other evidence” to establish that
he was injured while on active duty, even in cases where
“there is no official record” that such injury occurred. 38
U.S.C. § 1154(b); see also Dambach v. Gober, 223 F.3d
1376, 1380 (Fed. Cir. 2000) (explaining that section
1154(b) “recognizes that combat conditions do not always
permit the recording of diseases, injuries, or treatment,”
and that any existing records might “not necessarily be
complete”). The statute, moreover, specifically provides
that the VA must “resolve every reasonable doubt in favor
of the veteran” when determining whether a combat
veteran incurred a particular disease or injury while in
active service. 38 U.S.C. § 1154(b).
    Section 1154(b) thus “makes it abundantly clear that
special considerations attend the cases of combat veter-
ans.” Jensen v. Brown, 19 F.3d 1413, 1416 (Fed. Cir.
1994). There is nothing in the statute’s plain language or
legislative history, however, to indicate that Congress
intended to eliminate the requirement that a combat
veteran establish a casual relationship between an in-
service injury and a disability diagnosed after leaving
military service.
   Leonhardt’s argument on appeal is premised on a
misunderstanding of the difference between a finding that
9                                         LEONHARDT   v. DVA


an injury is “service-connected” and a determination that
a veteran is entitled to VA disability benefits. The term
“service-connected” means that a disease or injury was
incurred in the line of duty. See 38 U.S.C. § 101(16)
(stating that a service-connected disability is one which is
“incurred or aggravated . . . in line of duty in the active
military, naval, or air service”); Shedden, 381 F.3d at
1166 (explaining that the terms “service-connected” and
“incurred in the line of duty” have the same meaning).
Thus, when section 1154(b) states that a combat veteran
can use lay evidence to establish “service-connection,” it
means that he can use such evidence to prove that he
suffered an injury “in the line of duty” while in active
military service. 3


    3    A veteran can, under certain circumstances, use
lay evidence to establish the requisite nexus between an
in-service injury and a post-service disability. See David-
son, 581 F.3d at 1316 (rejecting the view “that a valid
medical opinion was required to prove nexus” (citations
and internal quotation marks omitted)); Buchanan v.
Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (“[T]he
Board cannot determine that lay evidence lacks credibility
merely because it is unaccompanied by contemporaneous
medical evidence.”). Here, the Veterans Court determined
that the RO considered all of the relevant evidence,
including statements from Leonhardt and his mother
indicating that he had injured his back in service. See
Veterans Court Decision, 2010 U.S. App. Vet. Claims
LEXIS 2426, at *5 (emphasizing that the RO’s 1961
rating decision both summarized the letter from Leon-
hardt’s mother and noted that Leonhardt had told a VA
medical examiner in 1960 that he had injured his back
while in service). The Veterans Court concluded, how-
ever, that there was no CUE in the RO’s decision denying
disability benefits because the record, in 1961, contained
insufficient evidence to establish the requisite nexus
between Leonhardt’s in-service back injury and his sub-
sequent back disability. Whether there was sufficient
LEONHARDT   v. DVA                                       10


    Section 1154(b) does not, however, speak to the sepa-
rate issue of whether a veteran is entitled to VA disability
benefits for an in-service injury or disease. “[T]he mere
fact that a serviceman has suffered a service-connected
disease or injury does not automatically lead to compen-
sation for future disabilities.” Shedden, 381 F.3d at 1166.
As discussed previously, service-connected benefits are
only available if a veteran establishes a causal connection
between an in-service injury or disease and a current
medical disability. Because section 1154(b) does not
provide the requisite nexus between Leonhardt’s in-
service back injury and his subsequently-diagnosed back
disorder, the Veterans Court correctly rejected his claim
alleging CUE in the RO’s 1961 rating determination.
                          COSTS
   No costs.
                       AFFIRMED




medical or lay evidence in the record, as of 1961, to estab-
lish nexus is a factual determination that this court lacks
jurisdiction to review. See 38 U.S.C. § 7292(d)(2); Jan-
dreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).